DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/815,770 filed 03/11/2020.
Claims 1-20 are pending in the Application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “plurality of sensors” (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2, 16, 19 are formulated using indefinite language, wherein it is not clear what the claimed subject matter is in claims 2, 16, 19: “the signal transmitter comprises a wireless signal transmitter, preferably a radio transmitter, more preferably a Bluetooth”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 15-20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Hamel et al. (US Patent 7,081,693).
With respect to claim 1 Hamel et al. teaches A sensor (col. 2, ll.59-60), comprising: 
an energy-harvesting electric generator (electrical power harvesting  generator 20 (col. 6, l.61, ll.1-3; Figs. 3a, 3b, 4)); 
a capacitor coupled to the energy-harvesting electric generator and configured to store energy harvested by the energy-harvesting electric generator (electrical storage device 42/capacitor for storing received power, which generated by power harvested PZT 20 (col. 6, ll.61-62; col. 7, ll.4-7; Figs. 3a, 3b, 4)); 
a sensing circuit coupled to the capacitor and configured to sense a voltage signal across the capacitor and generate an activation signal as a function of the sensed voltage signal, wherein said activation signal switches from a first value to a second value in response to the sensed voltage signal reaching an upper threshold and switches from the second value to the first value in response to the sensed voltage signal reaching a lower threshold (sensing module 44/sensing circuit connected to the electrical storage device 42/capacitor and configured to detect/sense a signal with amount of charge/voltage from the electrical storage device 42/capacitor  (col. 8, ll.1-2, ll.18-19; Figs. 3a, 3b, 4), wherein depending/function on the detected/sensed the amount of charge/voltage from the electrical storage device 42/capacitor sensing module 44/sensing circuit generates transmitting sensor data/signal/activation signal (col. 7, ll.60-61; col. 10, ll.55-56), and wherein depending/function on the detected/sensed the amount of charge/voltage being bellow threshold or above threshold, sensing module 44/sensing circuit generates transmitting sensor data/signal/activation signal as off/first value to on/second value respectively (col. 8, ll.10-15, ll.29-36)); and 
a signal transmitter coupled to the capacitor and powered from the capacitor, the signal transmitter further coupled to the sensing circuit, wherein the signal transmitter responds to the activation signal from the sensing circuit (monitoring device 70/signal transmitter connected to the electrical storage device 42/capacitor and to the sensing module 44/sensing circuit responds to the transmitted sensor data/signal/activation signal (col. 7, ll.60-61; col. 8, ll.16-20)) by operating to: 
activate and transmit a transmission signal in response to the activation signal being switched to the second value (monitoring device 70/signal transmitter in responds to the transmitted sensor data/signal/activation signal (col. 7, ll.60-61; col. 8, ll.16-20) generates/activates signal to switch to on/second value (col. 8, ll.29-36)); and 
discontinue transmission of the transmission signal and deactivate in response to the activation signal being switched to the first value (monitoring device 70/signal transmitter in responds to the transmitted sensor data/signal/activation signal (col. 7, ll.60-61; col. 8, ll.16-20) generates/activates signal to switch to off/first value (col. 8, ll.10-15)); 
wherein a duration of a time interval elapsing between each de-activation and a subsequent activation of the signal transmitter provides information indicative of an amount of energy harvested by the energy-harvesting electric generator (electrical power harvesting  generator 20 generates an amount of the power/energy to charge the electrical storage device 42/capacitor linearly with time/time interval elapsing (col. 7, ll.4-8; 11, ll.10-12), wherein time is elapsing between switching to on/activation and off/deactivation when the amount of the power/energy is indicated (col. 7, ll.15-16; col. 8, ll.10-15, ll.29-36, ll.62-66)).
With respect to claim 8 Hamel et al. teaches A system, comprising: 
a sensor (col. 6, l.33; col. 9, ll.46-47), comprising: 
an energy-harvesting electric generator (electrical power harvesting  generator 20 (col. 6, l.61, ll.1-3; Figs. 3a, 3b, 4)); 
a capacitor coupled to the energy-harvesting electric generator and configured to store energy harvested by the energy-harvesting electric generator (electrical storage device 42/capacitor for storing received power, which generated by power harvested PZT 20 (col. 6, ll.61-62; col. 7, ll.4-7; Figs. 3a, 3b, 4)); 
a sensing circuit coupled to the capacitor and configured to sense a voltage signal across the capacitor and generate an activation signal as a function of the sensed voltage signal, wherein said activation signal switches from a first value to a second value in response to the sensed voltage signal reaching an upper threshold and switches from the second value to the first value in response to the sensed voltage signal reaching a lower threshold (sensing module 44/sensing circuit connected to the electrical storage device 42/capacitor and configured to detect/sense a signal with amount of charge/voltage from the electrical storage device 42/capacitor  (col. 8, ll.1-2, ll.18-19; Figs. 3a, 3b, 4), wherein depending/function on the detected/sensed the amount of charge/voltage from the electrical storage device 42/capacitor sensing module 44/sensing circuit generates transmitting sensor data/signal/activation signal (col. 7, ll.60-61; col. 10, ll.55-56), and wherein depending/function on the detected/sensed the amount of charge/voltage being bellow threshold or above threshold, sensing module 44/sensing circuit generates transmitting sensor data/signal/activation signal as off/first value to on/second value respectively (col. 8, ll.10-15, ll.29-36)); and 
a signal transmitter coupled to the capacitor and powered from the capacitor, the signal transmitter further coupled to the sensing circuit, wherein the signal transmitter responds to the activation signal from the sensing circuit (monitoring device 70/signal transmitter connected to the electrical storage device 42/capacitor and to the sensing module 44/sensing circuit responds to the transmitted sensor data/signal/activation signal (col. 7, ll.60-61; col. 8, ll.16-20)) by operating to: 
activate and transmit a transmission signal in response to the activation signal being switched to the second value (monitoring device 70/signal transmitter in responds to the transmitted sensor data/signal/activation signal (col. 7, ll.60-61; col. 8, ll.16-20) generates/activates signal to switch to on/second value (col. 8, ll.29-36)); and 
discontinue transmission of the transmission signal and deactivate in response to the activation signal being switched to the first value (monitoring device 70/signal transmitter in responds to the transmitted sensor data/signal/activation signal (col. 7, ll.60-61; col. 8, ll.16-20) generates/activates signal to switch to off/first value (col. 8, ll.10-15)); 
signal receiving circuitry configured to receive the transmission signal transmitted by the signal transmitter of the at least one sensor (col. 12, ll.59-67); and 
processing circuitry coupled to the signal receiving circuitry (col. 12, ll.59-67) that is configured to:
(col. 13, ll.7-12); and
produce, as a function of the measured duration, an output signal indicative of the energy harvested by the energy-harvesting electric generator of the at least one sensor (electrical power harvesting  generator 20 generates an amount of the power/energy to charge the electrical storage device 42/capacitor linearly with time/time interval elapsing (col. 7, ll.4-8; col. 11, ll.10-12), wherein time is elapsing between switching to on/activation and off/deactivation when the amount of the power/energy is indicated (col. 7, ll.15-16; col. 8, ll.10-15, ll.29-36, ll.62-66)).
With respect to claim 17 Hamel et al. teaches limitations similar to the claim 8, including a plurality of sensors (col. 10, ll.39-40); and measure a duration of a time intervals elapsing between end of transmission events for de-activations of the signal transmitter and subsequent start of transmission events for subsequent activations of the signal transmitter relating to the transmission signals received at the signal receiving circuitry from the signal transmitter of the sensors in said plurality of sensors (col. 12, ll.59-67; col. 13, ll.7-12, ll.47-50)
With respect to claims 2, 4-7, 9-11, 15-16, 18-20 Hamel et al. teaches:
Claims 2, 16, 19 (as best understood):  wherein the signal transmitter comprises a wireless signal transmitter, preferably a radio transmitter, more preferably a Bluetooth low energy radio transmitter (col. 10, ll.56-58; col. 12, ll.50-53; col. 13, ll.47-49).
Claim 4: wherein: the energy-harvesting electric generator comprises a radio-frequency energy harvester having an antenna; and the duration of the time interval (col. 7, ll.60-61; col. 7, ll.15-16; col. 8, ll.10-15, ll.29-36, ll.62-66).
Claim 5: wherein: the energy-harvesting electric generator comprises a vibrational energy harvester; and the duration of the time interval provides information that is indicative of an amount of energy harvested by the vibrational energy harvester (col. 5, ll.11-13; col. 7, ll.15-16; col. 8, ll.10-15, ll.29-36, ll.62-66).
Claim 6: wherein: the energy-harvesting electric generator comprises a thermoelectric energy harvester; and the duration of the time interval provides information that is indicative of a temperature at the thermoelectric energy harvester (col. 5, ll.57-59; col. 7, ll.15-16; col. 8, ll.10-15, ll.29-36, ll.62-66).
Claim 7: further comprising a processing circuit configured to: measure the duration of the time interval; and produce, as a function of the duration measured, an output signal indicative of the energy harvested by the energy-harvesting electric generator of the at least one sensor (col. 12, ll.59-67; col. 7, ll.15-16; col. 8, ll.10-15, ll.29-36, ll.62-66).
Claims 9, 20: wherein the processing circuitry comprises a look-up table circuit having stored therein candidate output signal values indicative of the energy harvested by the energy-harvesting electric generator for various measured durations of the time intervals, and wherein the processing circuitry is configured to read from said look-up table circuit an output signal value selected out of said candidate output signal values as a function of said measured duration (col. 13, ll.47-50; col. 14, ll.16-18; col. 7, ll.15-16; col. 8, ll.10-15, ll.29-36, ll.62-66).
(col. 7, ll.38-40; col. 1, ll.31-37; col. 5, ll.4-6; col. 11, ll.36-39).
Claim 11: wherein the processing circuitry is configured to render at least one operating parameter in said at least one set of operating parameters selectively adjustable (col. 15, ll.57-62).
Claims 15, 18: wherein the processing circuitry comprises a central processing unit in a wireless sensor network (col. 12, ll.54-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. as applied to claims 1, 8 above, and further in view of Zalewski et al. (US Patent Application Publication 20200118401).
With respect to claims 3, 12 Hamel et al. teaches all limitations of claims 1, 8 from which claim depends. However Hamel et al. lacks specifics regarding energy-harvesting electric generator comprising a photovoltaic generator. Zalewski et al. teaches:
Claims 3, 12: wherein: the energy-harvesting electric generator comprises a photovoltaic generator having a photosensitive surface; and the duration of the time interval provides information that is indicative of an amount of illuminance received by the photosensitive surface of the photovoltaic generator (paragraphs [0384], [0236], [391]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Zalewski et al. to teach specific subject matter Hamel et al. does not teach, because it provides wireless coded communication (WCC) device with generating improved harvesting of power (paragraph [0361]).
Allowable Subject Matter
Claims 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
02/03/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851